Exhibit 10.5

 

Registration Rights Agreement

 

 

This REGISTRATION RIGHTS AGREEMENT, dated as of May 15, 2012, is entered into by
and between Western Asset Mortgage Capital Corporation, a Delaware corporation
(the “Company”), Western Asset Management Company, a California corporation (the
“Manager”), the persons listed on the Investor signature pages hereto (each, an
“Investor”, and collectively, the “Investors”) and Wells Fargo Bank, National
Association, as trustee for the Western Asset Management Company Employee
Deferred Incentive Plan (the “Deferred Compensation Plan”).

 

 

WHEREAS, the Company has agreed to issue and sell to the Investors, and the
Investors have agreed to purchase, a certain number of units (the “Investor
Units”), each unit consisting of one share of the Company’s Common Stock, $0.01
par value (the “Common Stock”), and a warrant to purchase 0.5 shares of Common
Stock, subject to stock splits, stock dividends, etc., pursuant to their
respective Unit Purchase Agreements, dated as of April 26, 2012 or April 27,
2012, between the Company and the respective Investors (each, a “Unit Purchase
Agreement”);

 

 

WHEREAS, the Company has agreed to issue and sell to the Deferred Compensation
Plan, the Deferred Compensation Plan has agreed to purchase, 46,043 shares of
Common Stock (the “Deferred Compensation Plan Shares”), pursuant to the
Subscription Agreement, dated as of April 27, 2012, between the Company and the
Deferred Compensation Plan.

 

 

WHEREAS, the Company has agreed to grant to the Manager 51,159 restricted shares
of Common Stock (the “Manager Restricted Shares”), as an award under the Western
Asset Mortgage Capital Corporation Manager Equity Plan (the “Manager Equity
Plan”);

 

 

WHEREAS, the Company may, from time to time, grant to the Manager additional
awards under the Manager Equity Plan consisting of, and based upon, shares of
Common Stock (the “Additional Plan Shares”); and

 

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:

 

 

Section 1.         Certain Definitions.

 

 

In addition to the terms defined elsewhere in this Agreement, the following
terms, as used herein, shall have the following meanings:

 

 

“Affiliate” of any Person means any other Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) as used with respect to any
Person means the possession, directly or indirectly through one or more
intermediaries, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

 

 

“Agreement” means this Registration Rights Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to this Registration Rights Agreement as the same may
be in effect at the time such reference becomes operative.

 

1

--------------------------------------------------------------------------------


 

“Business Day” means any day other than Saturday, Sunday or a day on which
commercial banks in New York, New York are directed or permitted to be closed.

 

 

“Common Stock” means common stock, par value $0.01 per share, of the Company.

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

 

“Holder” means, individually, (i) each Investor, the Manager and the Deferred
Compensation Plan as holders of record of Registrable Common Stock, and (ii) any
direct or indirect transferee of such Registrable Common Stock from any
Investor(s), the Manager or the Deferred Compensation Plan (including, for the
avoidance of doubt, beneficiaries under the Deferred Compensation Plan). For
purposes of this Agreement, the Company may deem and treat the registered holder
of Registrable Common Stock as the Holder and absolute owner thereof, and the
Company shall not be affected by any notice to the contrary.

 

 

“IPO” means the Company’s initial Underwritten Offering, as defined below.

 

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, incorporated organization, association,
corporation, institution, public benefit corporation, government (whether
federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof)
or any other entity.

 

 

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement (including, without limitation, any prospectus subject to completion
and a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the Securities Act and any term sheet filed pursuant
to Rule 434 under the Securities Act), as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Common Stock covered by such Registration Statement and by
all other amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus or prospectuses.

 

 

“Registrable Common Stock” means (i) each share of the Common Stock comprising a
part of an Investor Unit or issuable upon exercise of a warrant comprising a
part of the Investor Units, (ii) the Deferred Compensation Plan Shares,
(iii) the Manager Restricted Shares and (iv) the Additional Plan Shares, in each
case upon original issuance thereof and at all times subsequent thereto,
including upon the transfer thereof by the original Holder or any subsequent
Holder and any securities issued in respect of such securities by reason of or
in connection with any exchange for or replacement of such securities or any
stock dividend, stock distribution, stock split, purchase in any rights offering
or in connection with any combination of shares, recapitalization, merger or
consolidation, or any other equity securities issued pursuant to any other pro
rata distribution with respect to the Common Stock, until, in the case of any
such securities the earliest to occur of (i) the date on which it has been
effectively registered pursuant to the Securities Act and disposed of in
accordance with the Registration Statement relating to it, or (ii) the date on
which it is distributed to the public by a Holder pursuant to Rule 144
promulgated by the SEC pursuant to the Securities Act.

 

 

“Registration Statement” means any registration statement of the Company filed
with the SEC under the Securities Act which covers any of the Registrable Common
Stock pursuant to the provisions of this Agreement, including the Prospectus,
amendments and supplements to such Registration Statement,

 

2

--------------------------------------------------------------------------------


 

including post-effective amendments, all exhibits and all materials incorporated
by reference or deemed to be incorporated by reference in such Registration
Statement.

 

 

“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar Rule or regulation
hereafter adopted by the SEC as a replacement thereto having substantially the
same effect as such rule.

 

 

“SEC” means the Securities and Exchange Commission.

 

 

“Securities Act” means the Securities Act of 1933, as amended.

 

 

“Shelf Registration Statement” means a registration statement on Form S-3 under
the Securities Act (or any successor form thereto) providing for the resale by
the Holders from time to time pursuant to Rule 415 of any and all Registrable
Common Stock.

 

 

“Underwritten Registration” or “Underwritten Offering” means an offering
pursuant to a registration statement filed under the Securities Act in which
securities of the Company are sold to underwriters for reoffering to the public.

 

 

Section 2.         Registrations.

 

 

(a)        Right to Demand Registration.

 

 

(i)         At any time following the consummation of the IPO and prior to the
date on which the Company first files a Shelf Registration Statement pursuant to
Section 2(b) hereof, any Holders that are Investors or their respective direct
or indirect transferees (“Initiating Holders”) may request registration under
the Securities Act of all or part of the Registrable Common Stock (a “Demand
Registration”).  Within ten (10) Business Days after receipt of any such request
for a Demand Registration by any Initiating Holder, the Company shall give
written notice of such request to all other Holders of Registrable Common Stock
(other than the Manager, the Deferred Compensation Plan and their respective
direct or indirect transferees), and shall include in such registration all such
Registrable Common Stock with respect to which the Company has received written
requests for inclusion therein within twenty (20) Business Days after the
receipt of the Company’s notice. As soon as practicable after the Company has
received any such request for a Demand Registration, the Company shall file with
the SEC the Registration Statement relating thereto; provided, however, that,
the Company shall not be required to file a Registration Statement pursuant to
any such Demand Registration on or prior to the date that is 180 days following
the consummation of the IPO even if the request for a Demand Registration is
submitted prior to such date.

 

 

(ii)         At any time and from time to time after the first anniversary of
the IPO, any Holders that are the Manager, the Deferred Compensation Plan or
their respective direct or indirect transferees may request a Demand
Registration. As soon as practicable after the Company has received any such
request for a Demand Registration, the Company shall file with the SEC the
Registration Statement relating thereto.

 

3

--------------------------------------------------------------------------------


 

(iii)        After any Demand Registration that has been filed with the SEC
pursuant to clause (i) or (ii) of this Section 2(a) has been declared effective
by the SEC, the Company shall use its reasonable best efforts to keep such
Demand Registration effective for a period equal to 180 days from the such
effective date (or if such Demand Registration is not effective during any
period within such 180 days, such 180-day period shall be extended by the number
of days during such period when such Demand Registration is not effective), or
such shorter period that shall terminate when all of the Registrable Common
Stock covered by such Demand Registration have been sold pursuant to such Demand
Registration.

 

 

(b)        Mandatory Shelf Registration. As soon as practicable after the date
on which the Company first becomes eligible to register the resale of securities
of the Company pursuant to Form S-3 under the Securities Act, but no later than
thirty (30) days after such date unless required to be postponed pursuant to
Section 2(c) hereof,, the Company shall file with the SEC a Shelf Registration
Statement (the “Mandatory Shelf Registration”) with respect to all then
Registrable Common Stock, except for any Registrable Common Stock held by the
Manager, the Deferred Compensation Plan or their respective direct or indirect
transferees (the “Shelf Holders”). The Company shall use its reasonable best
efforts to (i) cause such Mandatory Shelf Registration to be declared effective
by the SEC as soon as practicable after the initial filing of such Mandatory
Shelf Registration and (ii) maintain the effectiveness of such Mandatory Shelf
Registration Statement, and a current prospectus relating thereto, until the
earliest to occur of (i) the date on which all Registrable Common Stock included
in such Mandatory Shelf Registration has been disposed of in accordance with
such Mandatory Shelf Registration Statement (or a Piggyback Registration as
described in Section 2(e) hereof), or (ii) the date on which it is distributed
to the public by a Holder pursuant to Rule 144 promulgated by the SEC pursuant
to the Securities Act.

 

 

(c)        Certain Timing Restrictions on Demand Registrations and the Mandatory
Shelf Registration. The Company may, no more than one time in any twelve-month
period, postpone or withdraw for up to sixty (60) days the filing or the
effectiveness of a Registration Statement for a Demand Registration or the
Mandatory Shelf Registration if, based on the good faith judgment of the
Company’s board of directors, such postponement or withdrawal is necessary in
order to avoid premature disclosure of a matter the Company’s board of directors
has determined would not be in the best interest of the Company to be disclosed
at such time; provided, however, that in no event shall the Company withdraw a
Registration Statement after such Registration Statement has been declared
effective; and provided, further, however, that upon any such determination by
the Company’s board of directors, the Initiating Holders requesting such Demand
Registration shall be entitled to withdraw such request. The Company shall
provide written notice to the Initiating Holders requesting such Demand
Registration of (i) any postponement or withdrawal of the filing or
effectiveness of a Registration Statement pursuant to this Section 2(c),
(ii) the Company’s decision to file or seek effectiveness of such Registration
Statement following such withdrawal or postponement and (iii) the effectiveness
of such Registration Statement.

 

 

(d)        Underwritten Offerings. If any of the Registrable Common Stock
covered by a Demand Registration or the Mandatory Shelf Registration is to be
sold in an Underwritten Offering, the Initiating Holders in the case of a Demand
Registration, or the Shelf Holders in the case of the Mandatory Shelf
Registration, shall have the right to select the managing underwriter(s) to
administer the offering subject to the approval of the Company, which approval
shall not be unreasonably withheld.  Notwithstanding the foregoing, in no event
shall the Company be obligated to effect more than one (1) Underwritten Offering
hereunder in any single six (6) month period, with the first such period
measured from the date of the first such offering and ending on the same date
during the six (6) months following such offering, whether or not a Business
Day.

 

 

(e)        Piggyback Registration.  (i) If, at any time that a Demand
Registration could be requested by any Holders that are Investors, the Company
proposes to file a registration statement on Form S-11 or

 

4

--------------------------------------------------------------------------------


 

such other form under the Securities Act providing for the public offering of
shares of Common Stock (a “Follow-On Registration Statement”), the Company shall
notify each Investor Holder and their direct and indirect transferees to the
extent they hold Registrable Common Stock of the filing (including notifying
each such Holder of the identity of the managing underwriters of such public
offering), within five (5) Business Days after such filing, and afford each
Holder an opportunity to include in such Follow-On Registration Statement all or
any part of the Registrable Common Stock then held by such Holder. Each Holder
desiring to include in any such Follow-On Registration Statement all or part of
the Registrable Common Stock held by such Holder shall, within twenty (20) days
after delivery of the above-described notice by the Company, so notify the
Company in writing, and in such notice shall inform the Company of the number of
Registrable Common Stock such Holder wishes to include in such Follow-On
Registration Statement. Any election by any such Holder to include any
Registrable Common Stock in such Follow-On Registration Statement will not
affect the inclusion of such Registrable Common Stock in the Mandatory Shelf
Registration Statement or a Demand Registration unless such Registrable Common
Stock has been sold under the Follow-On Registration Statement.

 

 

(ii)         At any time, the Company shall have the right to terminate or
withdraw any Follow-On Registration Statement referred to in this
Section 2(e) whether or not any Holder has elected to include Registrable Common
Stock in such registration; provided, however, the Company must provide each
Holder that elected to include any Registrable Common Stock in such Follow-On
Registration Statement prompt written notice of such termination.

 

 

(iii)        The right of any such Holder’s Registrable Common Stock to be
included in any Follow-On Registration Statement pursuant to this
Section 2(e) shall be conditioned upon such Holder’s participation in such
Underwritten Offering and the inclusion of such Holder’s Registrable Common
Stock in the Underwritten Offering to the extent provided herein. All Holders
proposing to distribute their Registrable Common Stock through such Underwritten
Offering shall enter into an underwriting agreement in customary form with the
managing underwriters selected for such underwriting and complete and execute
any questionnaires, powers of attorney, indemnities, securities escrow
agreements and other documents reasonably required under the terms of such
underwriting, and furnish to the Company such information in writing as the
Company may reasonably request for inclusion in the Registration Statement;
provided, however, that no Holder shall be required to make any representations
or warranties to or agreements with the Company or the underwriters other than
representations, warranties or agreements as are customary and reasonably
requested by the underwriters. Notwithstanding any other provision of this
Agreement, if the managing underwriters of such Underwritten Offering determine
in good faith that marketing factors require a limitation on the number of
shares to be included, then the managing underwriters may exclude shares
(including Registrable Common Stock) from the Follow-On Registration Statement
and the Underwritten Offering and any shares of Common Stock included in the
Follow-On Registration Statement and the Underwritten Offering shall be
allocated, first, to the Company, and second, to each of the Holders requesting
inclusion of their Registrable Common Stock in such Follow-On Registration
Statement on a pro rata basis based on the total number of Registrable Common
Stock then held by each such Holder which is requesting inclusion. If any Holder
disapproves of the terms of any Underwritten Offering, such Holder may elect to
withdraw therefrom by written notice to the Company and the underwriter,
delivered at least ten (10) Business Days prior to the effective date of the
Follow-On Registration Statement, provided, that if, in the opinion of counsel
for the Company, such withdrawal would necessitate a re-circulation of the
Prospectus to investors, such Holder shall be required to deliver such written
notice at least twenty (20) Business Days prior to the effective date of the
Follow-On Registration Statement. Any Registrable Common Stock excluded or
withdrawn from such Underwritten Offering shall be excluded and withdrawn from
the Follow-On Registration Statement.

 

 

(iv)        By electing to include Registrable Common Stock in the Follow-On
Registration Statement, each such electing Holder shall be deemed to have agreed
not to effect any sale or distribution of securities of the Company of the same
or similar class or classes of the securities included in the Follow-On
Registration Statement, other than the Registrable Common Stock proposed to be
sold pursuant to the Follow-On Registration Statement, for a period of thirty
(30) days following the effective date of the Follow-On Registration Statement.

 

5

--------------------------------------------------------------------------------


 

Section 3.         Limitations on Subsequent Registration Rights.

 

 

From and after the date of this Agreement, the Company shall not, without the
prior written consent of the Holders of at least 662/3% of the Registrable
Common Stock held by the Investors and their direct and indirect transferees,
enter into any agreement with any holder or prospective holder of any securities
of the Company that would allow such holder or prospective holder to (i) include
such securities in any registration unless, under the terms of such agreement,
such holder or prospective holder may include such securities in any such
registration statement filed by the Company only to the extent that the
inclusion of such securities will not reduce the number of shares of Registrable
Common Stock of the Holders that are included or (ii) initiate a demand for
registration of any securities held by such holder or prospective holder during
any period in which the Registration Statement relating to the Mandatory Shelf
Registration is not effective.

 

 

Section 4.         Registration Procedures.

 

 

Whenever the Holders request that any Registrable Common Stock be registered
pursuant to this Agreement or the Mandatory Shelf Registration is required to be
provided, the Company shall use its reasonable best efforts to effect and
maintain the registration and the sale of such Registrable Common Stock in
accordance with the intended methods of disposition thereof, and pursuant
thereto the Company shall as expeditiously as possible:

 

 

(a)        prepare and file with the SEC a Registration Statement with respect
to such Registrable Common Stock in accordance with the filing requirements set
forth in paragraphs (a) and (b) of Section 2 hereof, subject to
Section 2(c) hereof, and use its best efforts to cause any such Registration
Statement to become effective as soon as practicable thereafter; and before
filing a Registration Statement or Prospectus or any amendments or supplements
thereto, furnish to the Holders of Registrable Common Stock covered by such
Registration Statement and the underwriter or underwriters, if any, copies of
all such documents proposed to be filed, including, if requested by such
Holders, documents incorporated by reference in the Prospectus and, if requested
by such Holders, the exhibits incorporated or deemed incorporated by reference,
and such Holders shall have the opportunity to object to any information
pertaining to such Holders that is contained therein and the Company will make
the corrections reasonably requested by such Holders with respect to such
information prior to filing any Registration Statement or amendment thereto or
any Prospectus or any supplement thereto;

 

 

(b)        prepare and file with the SEC such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective, in the case of Demand
Registration, for a period not less than 180 days, or such shorter period as is
necessary to complete the distribution of the securities covered by such
Registration Statement and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such Registration Statement;

 

 

(c)        furnish to each seller of Registrable Common Stock (without charge)
such number of copies of such Registration Statement, each amendment and
supplement thereto, the Prospectus included in such Registration Statement
(including each preliminary Prospectus) and such other documents as such seller
may reasonably request in order to facilitate the disposition of the Registrable
Common Stock owned by such seller, and the Company consents to the use of such
Prospectus, including each preliminary Prospectus, by Holders of Registrable
Common Stock, in connection with the offering and sale of Registrable Common
Stock covered by any such Prospectus;

 

6

--------------------------------------------------------------------------------


 

(d)        use its reasonable best efforts to register or qualify such
Registrable Common Stock under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests and do any and all other acts
and things which may be reasonably necessary or advisable to enable such seller
to consummate the disposition in such jurisdictions of the Registrable Common
Stock owned by such seller (provided, that the Company will not be required to
(i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph (d), (ii) subject
itself to taxation in any such jurisdiction or (iii) consent to general service
of process in any such jurisdiction unless the Company is already subject to
such service);

 

 

(e)        notify each seller of such Registrable Common Stock, at any time when
a Prospectus relating thereto is required to be delivered under the Securities
Act, of the occurrence of any event as a result of which the Registration
Statement, including the Prospectus contained therein, contains an untrue
statement of a material fact or omits any fact required to be stated therein or
necessary to make the statements therein not misleading, and, at the request of
any such seller, the Company shall prepare a supplement or amendment to such
Registration Statement so that, as thereafter delivered to the purchasers of
such Registrable Common Stock, such Prospectus shall not contain an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading;

 

 

(f)         in the case of an Underwritten Offering, (i) enter into such
customary agreements (including underwriting agreements in customary form),
(ii) take all such other actions as the Holders of a majority of number of
shares of the Registrable Common Stock being sold or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Common Stock, including making executive officers of the Company
available to participate in, and cause them to cooperate with the underwriters
in connection with, “road-show” and other customary marketing activities
(including one-on-one meetings with prospective purchasers of the Registrable
Common Stock), (iii) cause to be delivered to the underwriters and the sellers,
if any, opinions of counsel to the Company in customary form, covering such
matters as are customarily covered by opinions for an underwritten public
offering as the underwriters may request and addressed to the underwriters and
the sellers and (iv) to the extent requested by the managing underwriters of any
such Underwritten Offering, cause to be delivered to such managing underwriters,
customary lock-up agreements of the Company and its officers and directors, in
each case for a period not to exceed 30 days plus any extensions necessary to
comply with the rules and regulations of the Financial Industry Regulatory
Authority, Inc.;

 

 

(g)        subject to receipt of reasonably acceptable confidentiality
agreements, make available, for inspection by a representative of a seller of
Registrable Common Stock, any underwriter participating in any disposition
pursuant to such Registration Statement, and any attorney, accountant or other
agent retained by any such seller or underwriter, all financial and other
records, pertinent corporate documents and properties of the Company, and cause
the Company’s officers, directors and independent accountants to supply all
information reasonably requested by any such seller, underwriter, attorney,
accountant or agent in connection with such Registration Statement;

 

 

(h)        to use its reasonable best efforts to cause all such Registrable
Common Stock to be listed on each securities exchange on which securities of the
same class issued by the Company are then listed or, if no such similar
securities are then listed, on a national securities exchange selected by the
Company;

 

 

(i)         provide a transfer agent and registrar for all such Registrable
Common Stock and provide a CUSIP number for all such Registrable Common Stock
not later than the effective date of such Registration Statement;

 

7

--------------------------------------------------------------------------------


 

(j)         if requested, cause to be delivered, immediately prior to the
effectiveness of the Registration Statement (and, in the case of an Underwritten
Offering, at the time of delivery of any Registrable Common Stock sold pursuant
thereto), letters from the Company’s independent certified public accountants
addressed to each selling Holder (unless such selling Holder does not provide to
such accountants the appropriate representation letter required by
rules governing the accounting profession) and each underwriter, if any, stating
that such accountants are independent public accountants within the meaning of
the Securities Act and the applicable rules and regulations adopted by the SEC
thereunder, and otherwise in customary form and covering such financial and
accounting matters as are customarily covered by letters of the independent
certified public accountants delivered in connection with primary or secondary
underwritten public offerings, as the case may be;

 

 

(k)         make generally available to its stockholders a consolidated earnings
statement (which need not be audited) for the twelve (12) months (or, if
applicable, such shorter period that the Company has been in existence)
beginning after the effective date of a Registration Statement as soon as
reasonably practicable after the end of such period, which earnings statement
shall satisfy the requirements of an earning statement under Section 11(a) of
the Securities Act and Rule 158 thereunder;

 

 

(l)         cooperate with each selling Holder of Registrable Common Stock and
each underwriter participating in the disposition of such Registrable Common
Stock and their respective counsel in connection with any filings required to be
made with the Financial Industry Regulatory Authority, Inc. and make reasonably
available its employees and personnel and otherwise provide reasonable
assistance to the underwriters (taking into account the needs of the Company’s
businesses and the requirements of the marketing process) in the marketing of
Registrable Common Stock in any Underwritten Offering;

 

 

(m)       use its reasonable best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement, or the
suspension of the qualification of any of the Registrable Common Stock for sale
in any jurisdiction and, if such an order or suspension is issued, to use
reasonable efforts to obtain the withdrawal of such order or suspension at the
earliest possible moment and to notify each seller of Registrable Common Stock
being sold of the issuance of such order and the resolution thereof or its
receipt of actual notice of the initiation or threat of any proceeding for such
purpose;

 

 

(n)        promptly notify each seller of Registrable Common Stock and the
underwriter or underwriters, if any:

 

 

(i)         when the Registration Statement, pre-effective amendment, the
Prospectus or any Prospectus supplement or post-effective amendment to the
Registration Statement has been filed and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;

 

 

(ii)         of any written request by the SEC for amendments or supplements to
the Registration Statement or Prospectus;

 

 

(iii)        of the notification to the Company by the SEC of its initiation of
any proceeding with respect to the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement; and

 

8

--------------------------------------------------------------------------------


 

(iv)        of the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Common Stock for sale
under the applicable securities or blue sky laws of any jurisdiction;

 

 

(o)        at all times after the Company has filed a registration statement
with the SEC pursuant to the requirements of either the Securities Act or the
Exchange Act, the Company shall file all reports and other documents required to
be filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder, and take such further action as any
Holders may reasonably request, all to the extent required to enable such
Holders to be eligible to sell Registrable Common Stock pursuant to Rule 144
under the Securities Act (or any similar rule then in effect); and

 

 

(p)        as a condition to being included in any Registration Statement, the
Company may require each seller of Registrable Common Stock as to which any
registration is being effected to furnish to the Company any other information
regarding such seller and the distribution of such securities as the Company may
from time to time reasonably request in writing.

 

 

Each seller of Registrable Common Stock agrees by having its stock treated as
Registrable Common Stock hereunder that, upon notice of the happening of any
event as a result of which the Prospectus included in such Registration
Statement contains an untrue statement of a material fact or omits any material
fact necessary to make the statements therein not misleading (a “Suspension
Notice”), such seller will forthwith discontinue disposition of Registrable
Common Stock until such seller is advised in writing by the Company that the use
of the Prospectus may be resumed and is furnished with a supplemented or amended
Prospectus as contemplated by Section 4(e) hereof, and, if so directed by the
Company, such seller, at its option, either will destroy or deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in such seller’s possession, of the Prospectus covering such Registrable
Common Stock current at the time of receipt of such notice; provided, however,
that such postponement of sales of Registrable Common Stock by the Holders shall
not exceed thirty (30) days in the aggregate in any three-month period or ninety
(90) days in the aggregate in any one year except as a result of a refusal by
the SEC to declare any post-effective amendment to the Registration Statement
effective after the Company has used all commercially reasonable efforts to
cause such post-effective amendment to be declared effective, in which case the
Company shall terminate the suspension of the use of the Registration Statement
immediately following the effective date of the post-effective amendment. If the
Company shall give any notice to suspend the disposition of Registrable Common
Stock pursuant to a Prospectus, the Company shall extend the period of time
during which the Company is required to maintain the Registration Statement
effective pursuant to this Agreement by the number of days during the period
from and including the date of the giving of such notice to and including the
date such seller either is advised by the Company that the use of the Prospectus
may be resumed or receives the copies of the supplemented or amended Prospectus.
In any event, the Company shall not be entitled to deliver more than three
(3) Suspension Notices in any one year.

 

 

Section 5.         Registration Expenses.

 

 

(a)        All fees and expenses incident to the Company’s performance of or
compliance with this Agreement, including, without limitation, all registration
and filing fees, fees and expenses of compliance with securities or blue sky
laws, listing application fees, printing, word processing, telephone, messenger
and delivery expenses, transfer agent’s and registrar’s fees, cost of
distributing Prospectuses in preliminary and final form as well as any
supplements thereto, and fees and disbursements of counsel for the Company, one
counsel retained by the Holders of Registrable Common Stock and all independent
certified public accountants and other Persons retained by the Company (all such
expenses being herein called “Registration Expenses”) (but not including any
underwriting discounts or commissions attributable to the sale of Registrable
Common Stock or fees and expenses of more than one counsel

 

9

--------------------------------------------------------------------------------


 

representing the Holders of Registrable Common Stock, which shall be borne by
the Holders), shall be borne by the Company (whether or not any Registration
Statement is declared effective or any of the transactions described herein is
consummated). In addition, the Company shall pay its internal expenses, the
expense of any annual audit or quarterly review, the expense of any liability
insurance and the expenses and fees for listing the securities to be registered
on each securities exchange on which they are to be listed.

 

 

(b)        In connection with each registration initiated hereunder, the Company
shall reimburse the Holders covered by such registration or sale for the
reasonable fees and disbursements of one law firm chosen by the Holders of a
majority of the number of shares of Registrable Common Stock included in such
registration sale.

 

 

(c)        The obligation of the Company to bear the expenses described in
Section 5(a) and to reimburse the Holders for the expenses described in
Section 5(b) shall apply irrespective of whether a registration, once properly
demanded, if applicable, becomes effective, is withdrawn or suspended, is
converted to another form of registration and irrespective of when any of the
foregoing shall occur; provided, however, that Registration Expenses for any
Registration Statement withdrawn solely at the request of a Holder of
Registrable Common Stock (unless withdrawn following postponement of filing by
the Company in accordance with Section 2 or any supplements or amendments to a
Registration Statement or Prospectus resulting from a misstatement furnished to
the Company by a Holder shall be borne by such Holder.

 

 

Section 6.         Indemnification.

 

 

(a)        The Company shall indemnify and hold harmless, to the fullest extent
permitted by law, each Holder, its officers, directors, managing partners or
members, its investment manager and Affiliates, employees and agents of such
Holder, any underwriter (as defined in the Securities Act) and each Person, if
any, who controls such Holder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) from and against all losses,
claims, damages, liabilities, judgments and expenses (including, without
limitation, the reasonable fees and other expenses incurred in connection with
any suit, action, investigation or proceeding or any claim asserted) caused by,
arising out of, in connection with or based upon, any untrue or alleged untrue
statement of material fact contained in any Registration Statement, Prospectus
(including any preliminary Prospectus) or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein, in the case of the
Prospectus in the light of the circumstances under which they were made, not
misleading or any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, applicable “blue sky” laws or any rule or
regulation promulgated thereunder, except insofar as the same are made in
reliance and in conformity with information relating to such Holder furnished in
writing to the Company by such Holder expressly for use therein or caused by
such Holder’s failure to deliver to such Holder’s immediate purchaser a copy of
the Prospectus or any amendments or supplements thereto (if the same was
required by applicable law to be so delivered) after the Company has furnished
such Holder with a sufficient number of copies of the same.

 

 

(b)        In connection with any Registration Statement in which a Holder is or
Holders are participating, each such Holder shall furnish to the Company in
writing such information and affidavits as the Company reasonably requests for
use in connection with any such Registration Statement or Prospectus and shall
indemnify, to the fullest extent permitted by law, the Company, its officers,
directors, Affiliates, and each Person who “controls” the Company within the
meaning of the Securities Act (excluding such Holder itself, if applicable),
against all losses, claims, damages, liabilities and expenses arising out of or
based upon any untrue or alleged untrue statement of material fact contained in
the

 

10

--------------------------------------------------------------------------------


 

Registration Statement, Prospectus or preliminary Prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein,
in the case of the Prospectus in the light of the circumstances under which they
were made, not misleading, but only to the extent that the same are made in
reliance and in conformity with information relating to such Holder furnished in
writing to the Company by such Holder expressly for use therein or caused by
such Holder’s failure to deliver to such Holder’s immediate purchaser a copy of
the Prospectus or any amendments or supplements thereto (if the same was
required by applicable law to be so delivered) after the Company has furnished
such Holder with a sufficient number of copies of the same; provided, however,
that the obligation to indemnify shall be several, not joint and several, among
such Holders and the liability of each such Holder shall be in proportion to and
limited to the net amount received by such Holder from the sale of Registrable
Common Stock pursuant to such Registration Statement.

 

 

(c)        Any Person entitled to indemnification hereunder shall give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and unless in such indemnified party’s reasonable judgment
a conflict of interest between such indemnified and indemnifying parties may
exist with respect to such claim, such indemnifying party shall assume the
defense of such claim with counsel reasonably satisfactory to the indemnified
party. If such defense is assumed, the indemnifying party shall not be subject
to any liability for any settlement made by the indemnified party without its
consent (but such consent shall not be unreasonably withheld, conditioned or
delayed). An indemnifying party who is not entitled to, or elects not to, assume
the defense of a claim shall not be obligated to pay the fees and expenses of
more than one counsel total for all parties indemnified by such indemnifying
party with respect to such claim, unless in the reasonable judgment of any
indemnified party there may be one or more legal or equitable defenses available
to such indemnified party which are in addition to or may conflict with those
available to another indemnified party with respect to such claim. Failure to
give prompt written notice shall not release the indemnifying party from its
obligations hereunder. No indemnifying party shall, without the prior written
consent of the indemnified party, consent to entry of any judgment or enter into
any settlement or other compromise (i) which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation or (ii) which includes any statement of admission of fault,
culpability or failure to act by or on behalf of such indemnified party.

 

 

(d)        The indemnification provided for under this Agreement shall remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of Registrable Common Stock or
the termination of this Agreement.

 

 

(e)        If the indemnification provided for in or pursuant to this Section 6
is unavailable, unenforceable or insufficient to hold harmless any indemnified
Person in respect of any losses, claims, damages, liabilities or expenses
referred to herein, then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other in connection with the statements or omissions which result
in such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of the indemnifying party
on the one hand and of the indemnified party on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party, and by each such party’s respective intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
Notwithstanding anything herein to the contrary, in no event shall the liability
of any selling Holder be greater in amount than the amount of net proceeds
received by such Holder upon such sale or the amount for which such

 

11

--------------------------------------------------------------------------------


 

indemnifying party would have been obligated to pay by way of indemnification if
the indemnification provided for under Section 6(a) or 6(b) hereof had been
available under the circumstances.

 

 

Section 7.         Participation in Underwritten Registrations.

 

 

No Person may participate in any registration hereunder that is an Underwritten
Offering unless such Person (a) agrees to sell such Person’s securities on the
basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements and (b) completes and
executes all customary questionnaires, powers of attorney, indemnities,
underwriting agreements, opinions, lock-up agreements and other documents
required under the terms of such underwriting arrangements.

 

 

Section 8.         Rule 144.

 

 

The Company covenants that it will file the reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the SEC thereunder in accordance with the requirements of the
Securities Act and the Exchange Act, and after consummation of the IPO it will
take such further action as any Holder may reasonably request to make available
adequate current public information with respect to the Company meeting the
current public information requirements of Rule 144(c) under the Securities Act,
to the extent required to enable such Holder to sell Registrable Common Stock
without registration under the Securities Act within the limitation of the
exemptions provided by (i) Rule 144 under the Securities Act, as such Rule may
be amended from time to time, or (ii) any similar rule or regulation hereafter
adopted by the SEC. Upon the request of any Holder, the Company will deliver to
such Holder a written statement as to whether it has complied with such
information and requirements.

 

 

Section 9.         Miscellaneous.

 

 

(a)        Notices. All notices, requests and other communications to any party
hereto hereunder shall be in writing (including facsimile or similar writing)
and shall be given,

 

 

If to the Company:

 

Western Asset Mortgage Capital Corporation
385 East Colorado Boulevard
Pasadena, California 91101
Attention: General Counsel
Facsimile No.: (626) 844-9451

 

If to any Investor:

 

To the address set forth in its Unit Purchase Agreement.

 

12

--------------------------------------------------------------------------------


 

If to the Manager:

 

Western Asset Management Company
c/o Western Asset Mortgage Capital Corporation
385 East Colorado Boulevard
Pasadena, California 91101
Attention: General Counsel
Facsimile No.: (626) 844-9451

 

If to the Deferred Compensation Plan:

 

Western Asset Management Company Employee Deferred Compensation Plan
c/o Western Asset Mortgage Capital Corporation
385 East Colorado Boulevard
Pasadena, California 91101
Attention: General Counsel
Facsimile No.: (626) 844-9451

 

If to a transferee Holder, to the address of such Holder set forth in the
transfer documentation provided to the Company;

 

 

or such other address or facsimile number as any such party (or transferee) may
hereafter specify for the purpose by notice to the other parties. Each such
notice, request or other communication shall be effective (a) if given by
facsimile, when such facsimile is transmitted to the facsimile number specified
in this Section 9(a) and the appropriate facsimile confirmation is received or
(b) if given by any other means, when delivered at the address specified in this
Section.

 

 

(b)        No Waivers. No failure or delay by any party hereto in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be exclusive, unless otherwise provided by
applicable law.

 

 

(c)        Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, it being understood that subsequent Holders of the
Registrable Common Stock are intended third party beneficiaries hereof.

 

 

(d)        Governing Law. This Agreement and the rights and obligations of the
parties hereto under this Agreement shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York, without regard
to principles of conflicts of law. Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York and
the United States District Court for any district within such state for the
purpose of any action or judgment relating to or arising out of this Agreement
or any of the transactions contemplated hereby and to the laying of venue in
such court.

 

 

(e)        Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby may be brought in any federal
or state court located in the County and State of New York, and each party
hereto hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding which is brought in

 

13

--------------------------------------------------------------------------------


 

any such court has been brought in an inconvenient forum. Process in any such
suit, action or proceeding may be served on any party hereto anywhere in the
world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each party hereto agrees that service of process on such
party as provided in Section 9(a) shall be deemed effective service of process
on such party.

 

 

(f)         Waiver of Jury Trial.

 

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

 

(g)        Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

 

(h)        Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter of this Agreement
and supersedes all prior agreements and understandings, both oral and written,
between the parties hereto with respect to the transactions contemplated herein.
Other than as expressly provided in this Agreement, no provision of this
Agreement or any other agreement contemplated hereby is intended to confer on
any Person other than the parties hereto any rights or remedies.

 

 

(i)         Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

 

 

(j)         Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party or third party
beneficiary hereto. Upon such a determination, the parties and any applicable
third party beneficiaries hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties hereto as closely
as possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

 

(k)         Amendments. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the prior written consent of (i) the Holders of 662/3% of the
Registrable Common Stock held by the Investors and their direct and indirect
transferees, or (ii) with respect to the registration rights of the Manager or
the DCP hereunder, the Manager or the DCP, respectively; provided, that the
consent or agreement of the Company shall be required with regard to any
termination, amendment, modification or supplement of, or waivers or consents to
departures from, the terms hereof, which affect the Company’s obligations
hereunder.

 

 

[Signature pages follow.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by each party hereto
as of the date first written above.

 

 

 

WESTERN ASSET MORTGAGE CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Gavin L. James

 

 

 

Name:

Gavin L. James

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

WESTERN ASSET MANAGEMENT COMPANY

 

 

 

 

 

 

 

By:

/s/ W. Stephen Venable, Jr.

 

 

 

Name:

W. Stephen Venable, Jr.

 

 

Title:

Manager, US Legal and Corporate Affairs

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION as trustee for the WESTERN ASSET
MANAGEMENT COMPANY DEFERRED INCENTIVE PLAN

 

 

 

 

 

 

 

By:

/s/ Shelley C Anderson

 

 

 

Name:

Shelley C Anderson

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

INVESTORS:

 

 

 

 

 

 

 

PINE RIVER FINANCIAL SERVICES MASTER FUND LTD.

 

 

 

 

 

 

 

By:

/s/ Jeff Stolt

 

 

Name:

Jeff Stolt

 

Title:

CFO-Pine River Capital Mgmt. LP

 

 

Its: Investment Manager

 

 

 

 

PINE RIVER FIXED INCOME MASTER FUND LTD.

 

 

 

 

 

 

 

By:

/s/ Jeff Stolt

 

 

Name:

Jeff Stolt

 

Title:

CFO-Pine River Capital Mgmt. LP

 

 

Its: Investment Manager

 

--------------------------------------------------------------------------------


 

 

INVESTORS:

 

 

 

 

SOUTHERN CALIFORNIA EDISON COMPANY

 

RETIREMENT PLAN TRUST

 

 

 

 

 

 

 

By:

/s/ Gregory A. Henry

 

Name:

Gregory A. Henry

 

Title:

Manager of Investments

 

--------------------------------------------------------------------------------


 

 

INVESTORS:

 

 

 

 

OZ MASTER FUND, LTD.

 

By: OZ Management LP, its investment manager

 

By: Och-Ziff Holding Corporation, its General Partner

 

 

 

 

 

By:

/s/ Joel Frank

 

 

Name:

Joel Frank

 

Title:

Chief Financial Officer

 

 

 

 

 

OZ EUREKA FUND, L.P.

 

By: OZ Eureka Fund GP, L.P., its General Partner

 

By: OZ Eureka Fund GP, LLC, its General Partner

 

By: OZ Advisors LP, its Member

 

By: Och-Ziff Holding Corporation, its General Partner r

 

 

 

 

 

By:

/s/ Joel Frank

 

 

Name:

Joel Frank

 

Title:

Chief Financial Officer

 

 

 

 

 

GORDEL CAPITAL LIMITED

 

By: OZ Management LP, its investment manager

 

By: Och-Ziff Holding Corporation, its General Partner

 

 

 

 

 

By:

/s/ Joel Frank

 

 

Name:

Joel Frank

 

Title:

Chief Financial Officer

 

 

 

 

 

OZ GLOBAL SPECIAL INVESTMENTS MASTER FUND, L.P.

 

By: OZ Advisors II LP, its General Partner

 

By: Och-Ziff Holding LLC, its General Partner

 

 

 

 

 

By:

/s/ Joel Frank

 

 

Name:

Joel Frank

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

INVESTORS:

 

 

 

WALLEYE TRADING LLC

 

 

 

 

 

By:

/s/ Irv Kessler

 

 

Name:

Irv Kessler

 

Title:

CIO

 

--------------------------------------------------------------------------------